Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 7, 2019

                                    No. 04-18-00798-CV

              IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding


                                       ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

       Stephen Patrick Black’s “Motion to Strike Both Special Prosecution Unit’s: Designation
of Attorney for the State and State’s Response to this Court’s Question of Jurisdiction” is
denied.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court